On the court’s own motion, the appeal herein is transferred for disposition to the Appellate Term of the First Judicial Department. The appeal purports to be from an order of "a Trial Term, Supreme Court, New York County” entered June 7, 1976. It appears from the papers on appeal that although the action herein was commenced in the Supreme Court, it was, pursuant to CPLR 325 (subd [d]) transferred to the Civil Court, New York County. The order appealed from was made by Picariello, J., sitting as a Civil Court Judge, but was mistakenly entered in the Supreme Court. Since the order was clearly one made by a Civil Court Judge in a matter pending in the Civil Court, an appeal therefrom could only be taken to the Appellate Term. The appeal is therefore transferred to the Appellate Term of the Supreme Court, First Department (see NY Const, art VI, § 5, subd b). The *843parties are directed to have the order heretofore erroneously entered in the Supreme Court, properly transferred for entry in the Civil Court so that the remittitur at the conclusion of the appeal to the Appellate Term can be transmitted to the Civil Court for appropriate action. Concur—Lupiano, J. P., Birns, Capozzoli, Lane and Nunez, JJ.